      Case 1:13-cv-05401-NLH-ZNQ Document 114-4 Filed 05/01/21 Page 1 of 4 PageID: 977

                   M ICHAEL A. A RMSTRONG & A SSOCIATES , LLC
                                                   Counselors at Law
                                                  79 MAINBRIDGE LANE
                                             WILLINGBORO, NEW JERSEY 08046
                                                        _________

                                                TELEPHONE: (609) 877-5511
MICHAEL A. ARMSTRONG                           FACSIMILE: (609) 877-7755                    MEMBER NJ, NY & GA BARS
Email: maa@armstronglawfirm.com
CRISTAL M. HOLMES-BOWIE                                                                           +MEMBER NJ & PA BARS
Email: chb@armstronglawfirm.com
MORRISON KENT FAIRBAIRN+
Email: mkf@armstronglawfirm.com


                                                                    April 30, 2021

         VIA ELECTRONIC FILING ONLY

         Honorable Zahid N. Quraishi, U.S.M.J.
         U.S. District Court for the District of New Jersey
         Mitchell H. Cohen and U.S. Courthouse
         4th and Cooper Streets, Courtroom 3C
         Camden, New Jersey 08101

                            RE:   Mohamed Ellaisy v. City of Atlantic City, et al.
                                  Civil Action No.: 1:13-cv-05401-NLH-JS

         Dear Judge Quraishi:

                   Please accept this letter brief in lieu of a more formal brief in support of Defendant City

         of Atlantic City’s Motion for Sanctions.        Counsel for Plaintiff, Jennifer Bonjean, Esquire,

         violated several orders entered by this Court by producing documents protected by Discovery

         Confidentiality Orders (“DCOs”) prior to the Court entering any order modify those orders to

         permit their disclosures. While the Court ultimately entered an order allowing for some of the

         discovery to be disclosed, several confidential documents were produced from cases in which the

         DCOs have not been modified by the Court. Consequently, since Plaintiff’s counsel’s violation

         of the DCOs were intentional and since no steps have been taken by Plaintiff to address or

         correct the violations sanctions are warranted in the instant matter.

                   Fed.R.Civ.P. 37(b)(2) provides that sanctions may be imposed for the violation of a

         discovery order. The Court has maintains discretion in determining the kind of the sanctions to

         be imposed which may include the prohibition of entering certain discovery into evidence
Case 1:13-cv-05401-NLH-ZNQ Document 114-4 Filed 05/01/21 Page 2 of 4 PageID: 978




 holding the disobedient party in contempt of court. Fed.R.Civ.P. 37(b)(2)(A). Alternatively or in

 addition to those sanctions, the Court may order the payment of reasonable expenses or

 attorney’s fees caused by the failure to obey the Court’s order by the disobedient party or the

 attorney advising the party. Fed.R.Civ.P. 37(b)(2)(C).

        The imposition of sanctions pursuant to Fed.R.Civ.P. 37 of course applies to violations of

 discovery confidentiality orders. See Damiano v. Sony Music Entertainment, Inc. and Bob

 Dylan, 2000 WL 1689081(D.N.J. Nov. 13, 2000). The determination of whether a sanction is

 appropriate typically requires consideration of the culpability of the party or its attorney, any

 prejudice to the moving party, and whether lesser sanctions could be effective. Est. of Spear v.

 Comm'r, 41 F.3d 103, 111 (3d Cir. 1994). To find a party liable for civil contempt, the court

 must determine by clear and convincing evidence: “. . .(1) that a valid order of the court existed;

 (2) that the defendants had knowledge of the order; and (3) that the defendants disobeyed the

 order.” Engage Healthcare Commc'ns, LLC. v. Intellisphere, LLC., 2019 WL 7640295, at *7–9

 (D.N.J. Jan. 23, 2019) citing Marshak v. Treadwell, 595 F.3d 478, 485 (3d Cir. 2009). “An

 alleged contemnor’s behavior need not be willful in order to contravene the applicable decree. Id.

 Additionally, attorney’s fees may be assessed against counsel for “willful disobedience of a court

 order.” Chambers v. NASCO, Inc., 501 U.S. 32, 45 (1991).

        In the instant matter, as outlined in the accompanying Certification of Counsel, it cannot

 be disputed that orders of this Court have been violated by Plaintiff.            Plaintiff produced

 thousands of pages of documents protected by DCOs without having receiving any order from

 the Court modifying those DCOs. Plaintiff produced confidential documents from the matters of

 Costantino v. City of Atlantic City, et al., 2013 CV 6667; Castellani v. City of Atlantic City, et al.,

 2013 CV 5848; Adams v. City of Atlantic City, et al., 2013 CV 7133; Stadler v. City of Atlantic



                                                   2
Case 1:13-cv-05401-NLH-ZNQ Document 114-4 Filed 05/01/21 Page 3 of 4 PageID: 979




 City, et al., 2013 CV 2741; Moore v. City of Atlantic City, et al., 2014 CV 5092; and Harrison v.

 City of Atlantic City, et al., 2014 CV 6296, and Jones v. City of Atlantic City et. al., 2017 CV

 13843. After Plaintiff’s production the Court only ordered the modification of the DCOs in

 Constantino, Castellani and Moore.

        The violation was clearly willful. Plaintiff’s counsel’s own letters demonstrate that

 Plaintiff was aware that the Court needed to enter an actual order modifying the DCOS to allow

 for the production of the confidential discovery. The Court indicated in its findings on June 2,

 2020 that it would enter a written order modifying the DCOs to permit disclosure of confidential

 documents. The minute entry for the proceedings indicated that an Order was forthcoming.

 Moreover, when Plaintiff produced the discovery, counsel for the City advised Plaintiff that

 production of any confidential discovery prior to an order modifying the DCOs for each case

 would be in violation of those orders.

         Plaintiff’s counsel simply ignored the City’s counsel and waited until the matter was

 brought to the Court’s attention. In response, Plaintiff’s counsel represented to the Court that she

 was relying on the transcript of the June 2, 2020, to justify the production of the discovery.

 However, the fact that Plaintiff’s counsel needed a copy of the transcript from the undersigned

 two months later in order to respond to the appeal suggests that Plaintiff’s counsel could not

 possibly have been relying on the transcript. The transcript, in any event, clearly supports that

 the Court advised Plaintiff that it would enter its own order. Furthermore, the Jones matter was

 not even included among the cases sought by Plaintiff. Therefore, production from that case is

 inexcusable even without consideration of whether Plaintiff really relied on the transcript. To

 make matters more egregious, the Court ultimately never permitted the disclosure of confidential




                                                  3
Case 1:13-cv-05401-NLH-ZNQ Document 114-4 Filed 05/01/21 Page 4 of 4 PageID: 980




 documents from Adams, Stadler and Harrison and Plaintiff has simply ignored the issue as if the

 DCOs are of no significance.

        Clearly the City has been prejudiced by the disclosure of thousands of documents

 produced under protective orders in other cases. These sensitive documents have been deemed

 confidential for a reason and Plaintiff’s counsel did not dispute there confidentiality at the time

 of receipt.   There can be no confidence in their protection or the protection of additional

 documents produced in this litigation under the current DCO or any future DCOs if no sanctions

 are imposed by the Court.

        Accordingly, it is respectfully requested that sanctions be imposed against Plaintiff or

 Plaintiff’s counsel in the form of prohibiting the use of discovery improperly disclosed, imposing

 cost and fees related to the violation, or any other sanction as the Court deems appropriate.


                                                      Respectfully submitted,

                                                      s/ Morrison Kent Fairbairn

                                                      Morrison Kent Fairbairn, Esquire

 Cc:    All counsel of record (via ECF Filing)




                                                  4
